Title: From Thomas Jefferson to Martha Jefferson Randolph, 21 June 1808
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dear Martha 
                     
                     Washington June 21. 08.
                  
                  We got in good time to dinner at Montpelier the day I left you, and the next two days being cool, we reached this place a little in the night, having come a little over 100. miles in the two days without inconvenience to ourselves or horses. mr Madison arrived here the next day. mr Gallatin & Rodney are still absent. mr Ogilvie has been here sometime lecturing, to very unequal audiences of from 15. to 50. but with universal applause. he had proposed to set out for Baltimore to-day, but I believe he has agreed to stay a week longer. he expressed surprise & chagrin at the deficiency in the return of my books. he seems strongly persuaded that he did not take out the Baskerville Milton or Smith’s wealth of nations, because he had a Milton & Smith of his own, but was confident they would be found among his books.   I sent off a few days ago a supply of groceries for Monticello. I did not send either coffee or tea, under an idea, I do not know whether recieved from you or not, that there is enough of those articles remaining to serve during the next visit. I must pray you to inform me immediately if this is not so, as there is yet time enough to forward a supply. the good health & calm of this place leaves us without news, except as to mrs Harrison, who is in an irrecoverable state of health. all doubt of the election of mr Madison has vanished, altho’ some of the New York papers still keep up an useless fire. present me affectionately to mr Randolph and to all our dear children, & be assured of my tenderest and unchangeable love for yourself.
                  
                     Th: Jefferson 
                     
                  
               